NOT FOR PUBLICATION

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE


RONALD LONG,                      :     Civ. Action No. 18-4755(RMB)
                                  :
                  Petitioner      :
                                  :
            v.                    :          OPINION
                                  :
GEORGE ROBINSON, et al.,          :
                                  :
                  Respondents     :
                                  :

BUMB, United States District Judge.

     On March 28, 2018, Petitioner Ronald Long filed a Petition

for a Writ of Habeas Corpus under 28 U.S.C. § 2254, challenging

the May 27, 2015 decision of the New Jersey State Parole Board

(“NJSPB”)    denying     parole   and   imposing   a   96-month   future

eligibility term. (Petr’s Mem. of Law and App’x in Supp. of Pet.

for Writ of Habeas Corpus (“Petr’s Mem.”, ECF No. 1-5 at 2.) On

April 26, 2019, Respondents filed a letter application to dismiss

the petition as moot because Petitioner was released on parole on

January 31, 2019. (Letter, ECF No. 13.) For the reasons discussed

below, the Court will dismiss the petition as moot and deny a

certificate of appealability.

I. THE PETITION

     Petitioner asserted the following in his memorandum of law in

support of his habeas corpus petition.
          No presentence investigation was conducted in
          this case and no presentence report was filed
          in this matter. Thus, the parole hearing
          proceeded without a presentence report needed
          for a pre-parole report in violation of
          N.J.A.C. 10A:71-3.7(e)2.

          A presentence report is required for the
          preparation of a pre-parole report. The lack
          of a pre-parole report denied petitioner a
          fair parole, hearing process, in violation of
          due process.

(Petr’s Mem., ECF No. 1-5 at 6.)

     For a second ground for relief, Petitioner asserted,

          the parole hearing process included the use of
          false information against petitioner. The two-
          and three-Panel members relied on false
          information to deny parole and imposed a 96-
          month FET. These false reasons were (1) prior
          opportunity on parole failed to deter criminal
          behavior; (2)prior incarceration failed to
          deter criminal behavior; and (3) prior
          criminal record. After appealing to the full
          New Jersey State Parole Board, the two- and
          three-Panel members amended their decisions to
          remove the false information, and to add a
          mitigating factor on NO PRIOR CRIMINAL RECORD.
          However, the decisions denying parole and
          imposing a 96-month FET, that were based on
          these false reasons, remained intact.

          Petitioner had a liberty interest to a fair
          parole hearing process, without the Panels
          relying on false information. Petitioner also
          had an equal protection right to a fair parole
          hearing the same as any other prisoner. There
          was no rational basis for the two- and three-
          Panel members to rely on false information to
          form their decisions, much less withdraw the
          false information with the decisions remaining
          intact.

(Id. at 9.)
      On September 8, 2017, the Appellate Division affirmed the

NJSPB’s    decision,     and      the   New   Jersey    Supreme   Court   denied

Petitioner’s petition for certification on March 9, 2018. (Petr’s

Mem., ECF No. 1-5 at 5.)

II. DISCUSSION

      A. Mootness

      A    district    court      has    subject    matter    jurisdiction      to

“entertain an application for a writ of habeas corpus in behalf of

a person in custody pursuant to the judgment of a State court only

on   the   ground     that   he    is   in    custody   in   violation    of   the

Constitution or laws or treaties of the United States.” 28 U.S.C.

§ 2254(a). A federal court has jurisdiction under § 2254 if two

requirements are satisfied: (1) the petitioner is “in custody”

pursuant to a judgment of a State court, and (2) the custody is

“in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2254(a); Maleng v. Cook, 490 U.S. 488, 490

(1989); 1 James S. Liebman & Randy Hertz, Federal Habeas Corpus

Practice and Procedure § 8.1 (4th ed. 2001).

      The exercise of judicial power, however, depends upon the

existence of a case or controversy. U.S. Const. art. III, § 2.

“This “case-or-controversy requirement subsists through all stages

of federal judicial proceedings, trial and appellate…. The parties

must continue to have ‘a personal stake in the outcome’ of the

lawsuit.” Lewis v. Continental Bank Corp., 494 U.S. 472, 477–78
(1990) (quoting Los Angeles v. Lyons, 461 U.S. 95, 101 (1983)

(quoting Baker v. Carr, 369 U.S. 186, 204 (1962)).” “This means

that, throughout the litigation, the plaintiff must have suffered,

or be threatened with, an actual injury traceable to the defendant

and likely to be redressed by a favorable judicial decision.”

Spencer, 523 U.S. 1, 7 (1998) (citation and internal quotation

marks omitted).

     Petitioner    challenges      the    NJSPB’s    May    27,     2015   decision

denying his release on parole and imposing a 96-month future parole

eligibility   date.      It   is   undisputed      that    the    NJSPB    released

Petitioner on parole on January 31, 2019. (Letter, ECF No. 13.) If

this Court were now to rule in Petitioner's favor, there is no

habeas   relief   that    could    be    granted    to    redress    Petitioner's

unlawful incarceration. See Razzoli v. FCI Allenwood, 200 F. App’x

166, 169 (3d Cir. 2006) (per curiam) (finding the petitioner’s

habeas claims moot because “[t]hrough the passage of time Razzoli

has been released on parole, thereby obtaining the relief that he

sought through habeas[.]”)

     Moreover, in Spencer v. Kemna, the Supreme Court expressly

refused to extend “the presumption of collateral consequences

which is applied to criminal convictions … to revocations of

parole.” 523 U.S. at 8, 14. The petition became moot when the NJSPB

granted parole because Petitioner was no longer threatened with

“an actual injury traceable to the [respondent] and likely to be
redressed by a favorable judicial decision.” Spencer, 523 U.S. at

7; see Razzoli, 200 F. App'x at 169 (“The function of habeas corpus

is to provide release from illegal custody”); see also Bullock v.

Superintendent Huntingdon SCI, C.A. No. 17–2476, 2017 WL 6852866

(3d   Cir.      Dec.   19,    2017)       (“we   will    not    presume      collateral

consequences       …   where       [the    petitioner]       challenges       a   parole

denial.”) The Court will therefore dismiss the petition as moot.

      B. Certificate of Appealability

      The Court declines to issue a certificate of appealability

pursuant to 28 U.S.C. § 2253(c) because jurists of reason would

not find it debatable that this Court was correct in dismissing

the petition as moot. See Slack v. McDaniel, 529 U.S. 473, 478

(2000) (“where the petition was dismissed on procedural grounds,”

… the second component of the § 2253(c) inquiry [is] whether

jurists    of     reason     could    conclude        that   the       District   Court's

dismissal on procedural grounds was debatable or incorrect.”)

III. CONCLUSION

      For the reasons set forth above, the Court will dismiss the

petition     as    moot      and     decline     to     issue      a    certificate    of

appealability.

An appropriate Order follows.

Date: April 30, 2019                             s/Renée Marie Bumb
                                                 RENÉE MARIE BUMB
                                                 United States District Judge
